                       Case 1:20-mj-00368-ML Document 3 Filed 04/20/20 Page 1 of 5
AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                                    April 20, 2020
                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Western District
                                                   __________ District of
                                                                       of Texas
                                                                          __________

                  United States of America                           )
                             v.                                      )
                         Paul G. Kelly
                                                                     )      Case No.   1:20-mj-368
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    April 6, 2020                 in the county of               Travis             in the
     Western           District of            Texas             , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. §§ 2119 and 2                           Carjacking and aiding and abetting




         This criminal complaint is based on these facts:




         ✔ Continued on the attached sheet.
         ’

                                                                                          _/S/ Joseph Harris, TFO, FBI
                                                                                               Complainant’s signature

                                                                                               TFO Joseph Harris
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:     04/20/2020
                                                                                                  Judge’s signature

City and state:                          Ausitn, Texas                                 Mark Lane U.S. Magistrate Judge
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                  Reset
            Case 1:20-mj-00368-ML Document 3 Filed 04/20/20 Page 2 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       FOR WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

      UNITED STATES OF AMERICA
                                                                      Case No.
                       V.                                         1:20-mj-368
               PAUL G. KELLY


                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Joseph Harris, FBI, Austin, being first duly sworn, hereby depose and state as follows:

                                        INTRODUCTION

       1.      I am a Detective with the Austin Police Department (APD) and have been

employed as such since June 2004. I am currently assigned to the Federal Bureau of

Investigation (FBI) and has been since August 2012. I am currently assigned to the San Antonio

Field Office, Austin, Texas Resident Agency. In that capacity, my primary responsibility is to

investigate violent gangs and organized crime in Central Texas as part of the FBI’s Safe Streets

Task Force (SSTF).


       2.      I make this affidavit in support of a criminal complaint against Paul G. Kelly

because there is probable cause to believe that Paul G. Kelly committed the following crimes:

       ▪    18 U.S.C. §§ 2119 and 2 (Carjacking and aiding and abetting)

       3.      The information contained in this affidavit is based on my personal observation,

training and experience, investigation of this matter, and information obtained from other law

enforcement officers and witnesses involved in this investigation. Because this affidavit is being

submitted for the limited purpose of securing a criminal complaint, I have not included each and

every fact known to me concerning this investigation. I have set forth only those facts I believe

                                            Page 1 of 4
            Case 1:20-mj-00368-ML Document 3 Filed 04/20/20 Page 3 of 5




are necessary to establish probable cause to believe that Katrina Kelly committed the crime of

Conspiracy to commit vehicle theft.

                                       PROBABLE CAUSE

       4.      On April 6, 2020, at approximately 2:30 A.M., a call for service was made to

Austin 911. The complainant advised a disturbance had taken place at the Super 8 Hotel, located

at 5526 N IH 35 Service Road, Southbound. Officers with APD contacted the two victims.

       5.      Victim #1 was driving a Silver Chevy Malibu bearing Washington License plate:

BPV7174. Victim #1 stated that he arrived at the Super 8 Hotel and he was approached by an

unknown male (UM). The UM approached Victim #1 at his side door and asked, "Are you Jon?”

The UM pointed a black semi-automatic pistol at Victim #1 and ordered him out of Malibu.

Victim #1 advised he was in fear for his life and thought the UM would shoot him. The UM then

got in the driver’s seat of Victim#1’s vehicle and drove the Malibu through the parking lot and

towards the highway.

       6.      APD officers collected surveillance footage provided by the Super 8 Hotel

Manager and concluded their on-scene investigation.

       7.      On April 14, 2020, I reviewed the APD offense reports and was provided with the

surveillance video from the time of the offense. I observed the following:

       8.      I observed a Dodge Ram bearing Texas license plate: JWJ7763 parked at the

Super 8 Hotel. The male driver exited the truck and I immediately recognized him to be Paul

Kelly (Paul), date of birth 11/13/1997. Paul wore a hat, glasses, dark shirt and shorts. Paul

displayed a recognizable tattoo on his left forearm. I also researched Kelly’s social media

presence and recognized Kelly’s shirt as one he previously wore in a social media post. I am

personally familiar with Kelly through previous criminal investigations and APD involvement.



                                            Page 2 of 4
             Case 1:20-mj-00368-ML Document 3 Filed 04/20/20 Page 4 of 5




   A heavily tattooed female exited the front driver side of the truck. I immediately recognized

her as Katrina Kelly (Katrina), date of birth 09/24/1976. A short time later, a female exited the

back-left passenger side of the truck who I recognized to be Leah Jackson (Leah). I am also

personally familiar with Katrina Kelly through previous criminal investigations and APD

involvement.

       9.       In the video, Katrina can be seen handing Paul an expandable baton. Paul and

Katrina walked to and from room #143 at the Super 8 Motel, making attempts to gain entry.

Katrina was then observed pulling out a knife and puncturing the tires on a black sedan parked

next to Paul’s Dodge Ram. Katrina then took possession of the baton and began to hit the vehicle

causing damage.

       10.      A short time later Leah, Katrina and Paul observed Victim #1 as he arrived in the

Malibu. Paul walked over to the driver side door and spoke to Victim #1. Paul retrieved a black

pistol from the right side of his waistline. Paul pointed the pistol through the open driver side

window. Paul opened the vehicle door and ordered Victim #1 out at gun point. Paul pushed

Victim #1 towards the rear of the vehicle and once again pointed the black pistol at Victim #1.

       11.      Paul holstered his firearm and threw Katrina the keys to his Dodge Ram. Katrina

and Leah got into the Dodge Ram and followed Paul out of the parking lot.

       12.      The 2020 Silver Chevy Malibu bearing Washington license plate: BPV7174,

belongs to Enterprise Car Rental Corporation, located at 600 Corporate Park Drive St. Louis, Mo

63105. The aforementioned vehicle was stolen outside the state of Missouri thus interfering with

interstate commerce.




                                             Page 3 of 4
           Case 1:20-mj-00368-ML Document 3 Filed 04/20/20 Page 5 of 5




                                      CONCLUSION

        Based on the above information, I believe probable cause exists to show that Paul Kelly,

and Katrina Kelly, aided and abetted each other to commit Carjacking in violation of Title 18,

United States Code, Sections 2119 and 2, in Austin, Travis County, Western Judicial District of

Texas




                                          Respectfully submitted


                                          __/S/ Joseph Harris,TFO,FBI______
                                          Joseph Harris
                                          Task Force Officer
                                          Federal Bureau of Investigation




                                          20th
Subscribed and sworn to before me on the ________ day of March,
                                                         April 2020.


_________________________________________
Mark Lane
UNITED STATES MAGISTRATE JUDGE




                                           Page 4 of 4
